                                           Case 3:18-cv-06181-JD Document 86 Filed 05/12/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YANBIN YU, et al.,                                Case No. 3:18-cv-06181-JD
                                                         Plaintiffs,
                                   8
                                                                                           ORDER RE ATTORNEY'S FEES
                                                    v.
                                   9
                                                                                           Re: Dkt. No. 81
                                  10     APPLE INC.,
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs Yanbin Yu and Zhongxuan Zhang (“Yu”) alleged that Apple cell phones with

                                  14   dual-lens cameras infringed U.S. Patent No. 6,611,289 (“’289 patent”). They filed a virtually

                                  15   identical suit against Samsung regarding its devices. See Dkt. No. 61 in Yu v. Samsung Elecs. Co.,

                                  16   Case No. 18-cv-06339-JD (N.D. Cal.). The Court dismissed Yu’s original complaints because the

                                  17   ’289 patent was directed to unpatentable subject matter under 35 U.S.C. § 101 and Alice Corp.

                                  18   Pty. Ltd. v. CLS Bank International, 573 U.S. 208 (2014). Yu v. Apple Inc. (Yu I), 392 F. Supp. 3d

                                  19   1096, 1108 (N.D. Cal. 2019). Yu was granted leave to amend. Id. The amended complaints were

                                  20   dismissed with prejudice, and judgment was entered against plaintiffs. Yu v. Apple Inc. (Yu II),

                                  21   ___ F. Supp. 3d ___, 2020 WL 1429773, at *7 (N.D. Cal. Mar. 24, 2020); Dkt. No. 78; Dkt.

                                  22   No. 76 in Case No. 18-cv-06339-JD.

                                  23          Apple then filed a motion for attorney’s fees under 35 U.S.C. § 285. Dkt. No. 81.

                                  24   Samsung is not seeking fees. The Court finds Apple’s motion suitable for decision without oral

                                  25   argument pursuant to Civil L.R. 7-1(b) and vacates the hearing set for May 14, 2020. The motion

                                  26   is denied.

                                  27          Background about the patent and patentable subject matter are provided in the Court’s

                                  28   dismissal orders. The parties’ familiarity with the record is assumed.
                                           Case 3:18-cv-06181-JD Document 86 Filed 05/12/20 Page 2 of 3




                                   1          Section 285 of the Patent Act provides that the “court in exceptional cases may award

                                   2   reasonable attorney fees to the prevailing party.” 35 U.S.C. § 285. The Court set out the

                                   3   standards that govern Section 285 fee awards in In re Protegrity Corp., Case No. 15-md-02600-

                                   4   JD, 2017 WL 747329 (N.D. Cal. Feb. 27, 2017). “The district court determines whether an action

                                   5   qualifies as exceptional in light of the totality of the circumstances in each case. Relevant factors

                                   6   include, but are not limited to, ‘frivolousness, motivation, objective unreasonableness (both in the

                                   7   factual and legal components of the case) and the need in particular circumstances to advance

                                   8   considerations of compensation and deterrence.’ A preponderance of the evidence standard

                                   9   applies, and the disposition of the fee request is entrusted to the district court’s sound discretion.”

                                  10   Id. at *2 (quoting Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 n.6

                                  11   (2016)) (other citations omitted). Fee shifting is warranted only where “the totality of the

                                  12   circumstances . . . show[s] that a case was egregious on the merits or in the way it was handled, or
Northern District of California
 United States District Court




                                  13   in some combination of the two.” Id.

                                  14          In re Protegrity emphasized two other important points. First, fee “shifting is not imposed

                                  15   as a penalty just for losing a patent infringement case. . . . The determinative test is ‘the

                                  16   substantive strength of a party’s litigating position’ and specifically whether it was ‘so merit-less

                                  17   as to “stand out” from the norm and, thus, be exceptional.’” Id. at *3 (citing SFA Systems, LLC v.

                                  18   Newegg, Inc., 793 F.3d 1344, 1348 (Fed. Cir. 2015) (quoting Octane Fitness, 572 U.S. at 554)

                                  19   (emphasis in SFA Systems)). Second, “the facts that brand a case as exceptional should be fairly

                                  20   visible in the record. . . . A fee motion should not force the court to painfully reconstruct the

                                  21   minutiae of old arguments or spend days poring over masses of conflicting declarations,

                                  22   transcripts and other evidence.” Id.

                                  23          Apple has not shown that exceptional circumstances are present here. It seeks fees

                                  24   incurred only in moving to dismiss Yu’s amended complaint. Dkt. No. 81 at 1. By taking that

                                  25   position, it effectively concedes that the claim Apple products infringed the ’289 patent was not

                                  26   exceptional when this case was filed. Nothing in the first dismissal order changes that analysis.

                                  27   The Court found that amendment would not “necessarily be futile, and so plaintiffs may file

                                  28   amended complaints.” Yu I, 392 F. Supp. 3d at 1108. This is precisely what Yu did. A patent is
                                                                                          2
                                           Case 3:18-cv-06181-JD Document 86 Filed 05/12/20 Page 3 of 3




                                   1   presumed to be valid, and the burden was on Apple to prove invalidity by clear and convincing

                                   2   evidence. Microsoft Corp. v. i4i Ltd. P’ship, 564 U.S. 91, 95 (2011). Neither the substantive

                                   3   strength or manner in which Yu litigated this case requiring Apple to meet that burden was

                                   4   unreasonable or exceptional.

                                   5          The cases that Apple cites do not disturb this conclusion. For example, in MarcTec, LLC

                                   6   v. Johnson & Johnson, 664 F.3d 907 (Fed. Cir. 2012), the plaintiff engaged in litigation

                                   7   misconduct by misrepresenting the law of claim construction and relying on expert testimony that

                                   8   failed to meet minimal standards of reliability. Id. at 919-20. The Federal Circuit affirmed the

                                   9   award of fees under Section 285 because the case was extended under those circumstances, which

                                  10   are not present here. Id. at 920-21.

                                  11          Apple’s suggestion that fees are justified because Yu is a non-practicing entity is also

                                  12   unavailing. Even assuming this characterization is accurate, which is not clear, non-practicing
Northern District of California
 United States District Court




                                  13   entities certainly are allowed to pursue infringement claims and lose cases without automatically

                                  14   paying a defendant’s legal bills.

                                  15          IT IS SO ORDERED.

                                  16   Dated: May 12, 2020

                                  17

                                  18
                                                                                                    JAMES DONATO
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
